              Case 2:20-cr-00107-JCC Document 85 Filed 11/02/20 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9      UNITED STATES OF AMERICA,                          CASE NO. CR20-0107-JCC
10
                               Plaintiff,                  ORDER
11
                v.
12
        CARLOS CARRILLO LOPEZ and
13      HUMBERTO LOPEZ RODRIGUEZ,
14                             Defendants.
15          This matter comes before the Court on the Government’s motion for entry of a protective
16 order restraining forfeitable property (Dkt. No. 78). Claims have been made by third parties and

17 by Defendant Humberto Lopez Rodriguez to the property. (Dkt. No. 78 at 3.) The Government

18 therefore seeks to maintain custody of the property pending resolution of this case. (Id.)
19 Defendants have not opposed the Government’s motion.

20          Having reviewed the Government’s motion (Dkt. No. 78), attachment thereto (Dkt. No.
21 78, Ex. A), and the Bill of Particulars Regarding Forfeiture of Property (Dkt. No. 77), the Court

22 FINDS:

23          The property to which this order applies (“the Subject Property”) is as follows:
24
                1. $10,719 in U.S. Currency, seized on or about January 16, 2020 from Defendant
25                 Carlos Carrillo Lopez’s residence in Renton, Washington:
                      a. $2,410 in U.S. Currency from two locations in Defendant Carrillo Lopez’s
26                        bedroom; and

     ORDER
     CR20-0107-JCC
     PAGE - 1
                 Case 2:20-cr-00107-JCC Document 85 Filed 11/02/20 Page 2 of 2




                        b. $8,309 in U.S. Currency from another room in Defendant Carrillo Lopez’s
 1                         residence; and
 2
                 2. $61,072 in U.S. Currency, seized on or about January 16, 2020, from Defendant
 3                  Humberto Lopez Rodriguez’s residence in Federal Way, Washington:
                       a. $60,989 in U.S. Currency from eight locations in Defendant Lopez
 4                         Rodriguez’s residence; and
                       b. $83 in U.S. Currency located in a 2018 Toyota Camry, VIN
 5
                           4T1B11HK0JU507326, parked at Defendant Lopez Rodriguez’s
 6                         residence.

 7 The Subject Property represents property that has been named as subject to forfeiture pursuant to

 8 21 U.S.C. § 853 in the Government’s Bill of Particulars Regarding Forfeiture of Property (Dkt.

 9 No. 77). The Subject Property is currently in the custody of the United States Marshals Service.

10 The affidavit of FBI Task Force Officer Edward Chan (Dkt. No. 78, Ex. A) demonstrates the

11 necessary probable cause that the Subject Property is subject to forfeiture. Accordingly, the

12 Government is entitled to a protective order pursuant to 21 U.S.C. § 853(e)(1)(A).
            It is therefore ORDERED that:
13
            1.       The Government’s application for a protective order is GRANTED.
14
            2.       The Property shall remain in the custody of the United States Marshals Service
15
     pending conclusion of the criminal forfeiture proceedings and further order of this Court.
16
            3.       The Clerk is respectfully DIRECTED to send copies of this Order to counsel for
17

18 all parties of record.
19
            DATED this 2nd day of November 2020.
20

21

22

23
                                                          A
                                                          John C. Coughenour
24                                                        UNITED STATES DISTRICT JUDGE

25

26


     ORDER
     CR20-0107-JCC
     PAGE - 2
